Illinois Official Reports

                                          Appellate Court



                       Price v. Philip Morris, Inc., 2014 IL App (5th) 130017




Appellate Court              SHARON PRICE and MICHAEL FRUTH, Individually and on
Caption                      Behalf of All Others Similarly Situated, Plaintiffs-Appellants, v.
                             PHILIP MORRIS, INCORPORATED, Defendant-Appellee.



District & No.               Fifth District
                             Docket No. 5-13-0017


Filed                        April 29, 2014



Held                         In an action alleging that defendant cigarette company’s use of the
(Note: This syllabus         terms “light” and “low tar” in advertising its cigarettes was fraudulent,
constitutes no part of the   the initial judgment for plaintiffs was reversed by the Illinois Supreme
opinion of the court but     Court and remanded to the trial court with directions to dismiss the
has been prepared by the     complaint, but plaintiffs later filed a petition under section 2-1401 of
Reporter of Decisions        the Code of Civil Procedure for relief from the judgment based on
for the convenience of       allegations that the federal regulations never authorized defendant’s
the reader.)
                             use of the challenged terms, and although the trial court found that
                             plaintiffs had a meritorious claim and acted with due diligence, it
                             denied plaintiffs’ petition based on the determination that it was
                             “equally likely” that the initial judgment for plaintiffs would have
                             been reversed by the supreme court on the damages issue; the
                             appellate court, however, reversed the trial court on the ground that it
                             exceeded the scope of section 2-1401 review when it attempted to
                             predict how the supreme court would rule on the question of damages,
                             and under the circumstances, granting plaintiffs relief from the
                             judgment had the effect of reinstating the proceedings with the initial
                             verdict intact.
     Decision Under             Appeal from the Circuit Court of Madison County, No. 00-L-112; the
     Review                     Hon. Dennis R. Ruth, Judge, presiding.



     Judgment                   Reversed.


     Counsel on                 George A. Zelcs, Maximilian C. Gibbons, and Matthew C. Davies, all
     Appeal                     of Korein Tillery LLC, and Joseph A. Power, Jr., of Power Rogers &
                                Smith, P.C., both of Chicago, Stephen M. Tillery and Robert L. King,
                                both of Korein Tillery LLC, of St. Louis, Missouri, Nina Hunter
                                Fields, of Richardson, Patrick, Westbrook & Brickman, LLC, of Mt.
                                Pleasant, South Carolina, and Michael J. Brickman, of Richardson,
                                Patrick, Westbrook & Brickman, LLC, of Charleston, South Carolina,
                                for appellants.

                                George C. Lombardi, of Winston & Strawn LLP, Michelle Odorizzi,
                                of Mayer Brown LLP, and Kevin M. Forde, of Kevin M. Forde Ltd.,
                                all of Chicago, and Larry Hepler, of HeplerBroom, LLC, of
                                Edwardsville, for appellee.


     Panel                      JUSTICE CHAPMAN delivered the judgment of the court, with
                                opinion.
                                Justices Stewart and Schwarm 1 concurred in the judgment and
                                opinion.


                                                   OPINION

¶1          The plaintiffs appeal an order denying their petition for relief from judgment (735 ILCS
       5/2-1401 (West 2006)). The petition was filed under an unusual set of procedural
       circumstances. The plaintiffs filed a lawsuit alleging that the defendant’s use of the terms
       “light” and “low tar” in advertising its cigarettes constituted fraud. The plaintiffs prevailed at
       trial; however, the judgment was reversed on appeal on the basis of a statutory provision
       barring consumer fraud actions where the challenged conduct was specifically authorized by
       federal regulations (see 815 ILCS 505/10b(1) (West 2000)). Price v. Philip Morris, Inc., No.
       5-09-0089 (Feb. 24, 2011) (unpublished order under Supreme Court Rule 23). The matter was
       remanded to the trial court with directions to dismiss the complaint. The plaintiffs
       subsequently filed a section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West
       2006)) petition for relief from judgment, alleging that (1) evidence unavailable to the plaintiffs

             1
             Justice Wexstten was originally assigned to participate in this case. Justice Schwarm was
       substituted on the panel subsequent to Justice Wexstten’s retirement and has read the briefs and listened
       to the tape of oral argument.
                                                       -2-
     at trial showed that the Federal Trade Commission never authorized use of the terms “light”
     and “low tar” by the defendant, and (2) had the plaintiffs been able to present this evidence at
     trial, the result on appeal would have been different. In ruling on the petition, the trial court
     found that the plaintiffs (1) had a meritorious claim, and (2) acted with due diligence both in
     attempting to present that claim at trial and in filing the section 2-1401 petition as soon as
     possible. However, the court further determined that it was “equally likely” that the supreme
     court would have reversed on other grounds had it ruled differently on the question of section
     10b(1). In this appeal, the plaintiffs argue that the court impermissibly exceeded the scope of
     section 2-1401 review but ruled correctly on all other issues. We reverse.
¶2        The plaintiffs, Sharon Price and Michael Fruth, filed a class action law suit alleging that the
     defendant, Philip Morris, Inc., violated the Illinois Consumer Fraud and Deceptive Business
     Practices Act (Consumer Fraud Act) (815 ILCS 505/1 to 12 (West 2000)) by advertising its
     cigarettes as “light” or “low tar.” The defendant raised 27 affirmative defenses, including an
     exclusion found in section 10b(1) of the Consumer Fraud Act. That statute provides that the
     Consumer Fraud Act is inapplicable to claims involving conduct that has been “specifically
     authorized” by any federal regulatory body. 815 ILCS 505/10b(1) (West 2000).
¶3        The defendant argued that section 10b(1) applied in this case because the Federal Trade
     Commission (FTC) specifically authorized use of the terms “light” and “low tar” in consent
     decrees entered in enforcement actions involving other cigarette manufacturers. In particular,
     the defendant pointed to a 1971 consent decree entered in an enforcement action against
     American Brands and a 1995 consent decree involving the American Tobacco Company. Both
     consent decrees permitted the manufacturers to use the terms in their advertising with certain
     conditions and limitations. At issue in this case was whether these consent decrees could be
     deemed regulatory activity. The defendant presented the testimony of an expert witness who
     stated that cigarette manufacturers relied on consent decrees to tell them what claims they
     could make in their advertising. The trial court rejected the defendant’s contention, finding that
     “no regulatory body has ever required (or even specifically approved) the use of these terms by
     Philip Morris.”
¶4        On March 21, 2003, the court entered a $10.1 billion judgment in favor of the plaintiffs. On
     December 15, 2005, the Supreme Court of Illinois reversed that judgment, finding that section
     10b(1) of the Consumer Fraud Act barred the plaintiffs’ action. Price v. Philip Morris, Inc.,
     219 Ill. 2d 182, 258, 848 N.E.2d 1, 46 (2005) (Price I). The supreme court found that Philip
     Morris’s actions were specifically authorized by the FTC through a process of “informal
     regulatory activity,” including the use of consent decrees. Price I, 219 Ill. 2d at 258, 848
     N.E.2d at 46. The court thus found section 10b(1) applicable, reversed the judgment, and
     remanded the matter to the trial court with directions to dismiss the plaintiffs’ complaint. Price
     I, 219 Ill. 2d at 274, 848 N.E.2d at 55.
¶5        The plaintiffs filed a petition for rehearing, which the Illinois Supreme Court denied on
     May 25, 2006. They then filed a petition for a writ of certiorari with the United States Supreme
     Court. On November 27, 2006, the Court denied their petition and declined to hear the appeal.
     The mandate of the Illinois Supreme Court issued on December 5, 2006. Pursuant to that
     mandate, the trial court entered an order dismissing the plaintiffs’ action with prejudice on
     December 18, 2006.
¶6        A key component of our Illinois Supreme Court’s holding was its finding that the FTC
     itself intended its consent decrees “to provide guidance to the entire cigarette industry.” Price
     I, 219 Ill. 2d at 258, 848 N.E.2d at 46. Subsequently, two statements issued by the FTC cast
                                                  -3-
       doubt on the factual accuracy of this finding. In June 2008, the FTC filed an amicus brief in an
       unrelated case before the United States Supreme Court. That brief indicated that the FTC never
       intended to authorize the use of these terms. Altria Group, Inc. v. Good, 555 U.S. 70, 87 (2008)
       (emphasizing that the federal government in its amicus brief “disavows any policy authorizing
       the use of ‘light’ and ‘low tar’ descriptors”). The Supreme Court issued its decision in Altria
       Group on December 15, 2008.
¶7          Meanwhile, on December 8, 2008, the FTC issued a rescission of guidance. In so doing, the
       FTC rescinded a 1966 guidance concerning representations of tar and nicotine content that
       cigarette manufacturers could make in advertising and cigarette packaging. Rescission of FTC
       Guidance Concerning the Cambridge Filter Method, 73 Fed. Reg. 74,500 (Dec. 8, 2008)
       (hereinafter, Rescission of FTC Guidance). The 1966 guidance “did not require companies to
       state the tar and nicotine yields of their cigarettes”; it merely “set forth the type of
       substantiation” that would be “adequate” to comply with FTC regulations if companies chose
       to make such representations. (Emphasis in original.) Rescission of FTC Guidance, 73 Fed.
       Reg. at 74,501. In addition, the 1966 guidance prohibited manufacturers from making
       “collateral representations” about any reduction in the health hazards associated with smoking.
       Rescission of FTC Guidance, 73 Fed. Reg. at 74,501. Most significantly for purposes of this
       appeal, the 1966 guidance did not address the use of descriptors such as “light” and “low tar.”
       In the 2008 rescission of guidance, the FTC specifically clarified this point, stating that the
       agency “has neither defined those terms, nor provided guidance or authorization as to the use
       of descriptors.” Rescission of FTC Guidance, 73 Fed. Reg. at 74,504.
¶8          On December 18, 2008, the plaintiffs filed their petition for relief from judgment. The trial
       court granted the defendant’s motion to dismiss, finding that the petition was not timely filed
       within two years of the Illinois Supreme Court’s decision (see 735 ILCS 5/2-1401(c) (West
       2006)). Price v. Philip Morris, Inc., No. 5-09-0089, order at 4 (Feb. 24, 2011) (unpublished
       order under Supreme Court Rule 23) (Price II). This court reversed that ruling, finding that the
       statutory time limit began to run when the trial court dismissed the plaintiffs’ law suit. Price II,
       No. 5-09-0089, order at 10. We remanded the matter to the trial court for further proceedings
       so the court could consider the merits of the plaintiffs’ petition. Price II, No. 5-09-0089, order
       at 11.
¶9          On remand, the plaintiffs filed an amended petition for relief from judgment. They alleged
       that during the original trial in this matter, they were unable to present evidence of the FTC’s
       stated position with respect to the use of descriptors such as “light” and “low tar.” The
       plaintiffs further alleged that, had they been able to present this evidence, the supreme court
       most likely would have ruled differently on the defendant’s section 10b(1) defense.
¶ 10        After considering the documentary evidence and arguments presented by both parties, the
       trial court entered a detailed written order in which it made the following findings: First, the
       court found that the plaintiffs were diligent in their efforts to present their claim at trial,
       including evidence of the FTC’s position regarding use of the terms “light” and “low tar.” In
       reaching this conclusion, the court emphasized that (1) FTC commissioners declined the
       plaintiffs’ request to file an amicus brief, and (2) the plaintiffs could not legally compel FTC
       testimony in this state court litigation (see United States ex rel. Touhy v. Ragen, 340 U.S. 462
       (1951)). The court then noted that the defendant did not contend that the plaintiffs failed to
       exercise due diligence in filing their section 2-1401 petition as early as possible.
¶ 11        Next, the trial court found that the plaintiffs demonstrated that they had a meritorious claim
       in the underlying litigation. The court framed the question before it as “whether it is more
                                                    -4-
       probably true than not that, had the FTC position been presented in the record on appeal, the
       Illinois Supreme Court would not have ruled in Defendant’s favor on its affirmative defense
       that Plaintiffs’ claim was exempt pursuant to Section 10b(1) of the Consumer Fraud Act.” In
       answering this question in the affirmative, the court noted that the defendant acknowledged in
       a motion raising the section 10b(1) defense that resolution of this question “ ‘revolves around a
       single fact: whether the matters about which plaintiffs complain *** are subject to federal
       regulation and control.’ ” The court then found that “The FTC in its brief in Altria Group
       answered that factual question [by] stating [that] it neither required nor authorized” the
       defendant’s use of the “light” and “low tar” descriptors.
¶ 12        Finally, the trial court considered whether a different ruling on the question of the section
       10b(1) exemption would have been outcome-determinative before the Illinois Supreme Court.
       This inquiry was based on the fact that the supreme court declined to consider other issues
       raised by the defendant in its initial appeal. See Price I, 219 Ill. 2d at 271, 848 N.E.2d at 53. In
       dicta in the opinion of the court, Justice Garman expressed “grave reservations” about two of
       those issues–the propriety of class certification and the calculation of damages. Price I, 219 Ill.
2d at 271, 848 N.E.2d at 53. In a special concurrence, Justice Karmeier, joined by Justice
       Fitzgerald, concluded that the plaintiffs’ consumer fraud claim failed because the “plaintiffs
       failed to establish that they sustained actual damages.” Price I, 219 Ill. 2d at 275, 848 N.E.2d at
       55 (Karmeier, J., specially concurring, joined by Fitzgerald, J.). Justices Kilbride and Freeman
       each filed dissents in which they rejected both of these grounds for reversal. Price I, 219 Ill. 2d
       at 285-328, 848 N.E.2d at 60-84 (Freeman, J., dissenting, joined by Kilbride, J.); Price I, 219
Ill. 2d at 328-37, 848 N.E.2d at 84-89 (Kilbride, J., dissenting, joined by Freeman, J.).
¶ 13        In ruling on the petition for relief from judgment, the trial court pointed to these statements
       and opined that it was “equally as likely that the Illinois Supreme Court would find for
       Defendant on the damages issue.” (Emphasis in original.) The trial court reiterated that the
       plaintiffs had the burden of proving that “it is more probably true that they would prevail,” and
       explained that they failed to meet this burden in the face of the court’s finding that it was
       equally likely that the defendant would have prevailed had the supreme court ruled differently
       on the section 10b(1) exemption. The trial court thus denied the plaintiffs’ section 2-1401
       petition. This appeal followed.
¶ 14        A petition for relief from judgment allows a party to bring to the attention of the trial court
       factual matters that would have prevented the court from entering the judgment had those
       matters been presented to the court prior to entry of the judgment. Juszczyk v. Flores, 334 Ill.
       App. 3d 122, 126, 777 N.E.2d 454, 458 (2002). Although a section 2-1401 petition is generally
       not an appropriate avenue for a litigant to seek relief from errors of law (Klose v. Mende, 378
Ill. App. 3d 942, 951, 882 N.E.2d 703, 712 (2008)), the statute does not expressly preclude
       such relief (People v. Lawton, 212 Ill. 2d 285, 297, 818 N.E.2d 326, 334 (2004)).
¶ 15        To prevail, the petitioner must demonstrate by a preponderance of the evidence that (1) a
       meritorious claim or defense exists, (2) the petitioner exercised due diligence in attempting to
       present that claim or defense at trial in the original litigation, and (3) the petitioner exercised
       due diligence in filing the petition as early as possible. Juszczyk, 334 Ill. App. 3d at 126-27,
       777 N.E.2d at 458. Our review is de novo where, as here, the trial court rules on a section
       2-1401 petition without an evidentiary hearing. S.I. Securities v. Powless, 403 Ill. App. 3d 426,
       439-40, 934 N.E.2d 1, 11-12 (2010) (citing People v. Vincent, 226 Ill. 2d 1, 15-17 & 17 n.5,
       871 N.E.2d 17, 27-28 & 28 n.5 (2007)).

                                                    -5-
¶ 16        As previously discussed, the defendant did not argue before the trial court that the plaintiffs
       failed to exercise due diligence in bringing their petition as early as possible. The defendant
       likewise does not raise this argument on appeal. Thus, we need not address this question. The
       defendant did argue, however, that the plaintiffs (1) did not exercise due diligence in
       attempting to bring their claim in the original trial in this matter, and (2) failed to demonstrate
       the existence of a meritorious claim. The defendant continues to raise these arguments on
       appeal. As we discussed earlier, the trial court ruled in the plaintiffs’ favor on both of these
       points. On appeal, the plaintiffs argue that (1) these rulings were correct, but (2) the trial court
       erred in exceeding the scope of section 2-1401 review by finding that the supreme court would
       have reversed the judgment on other grounds. In addition, the plaintiffs argue that this court
       should reinstate the $10.1 billion judgment if we reverse, while the defendant contends that
       only the supreme court has the authority to reinstate the original judgment. We consider these
       arguments in turn.
¶ 17        The plaintiffs first argue that the trial court correctly found that they exercised due
       diligence in attempting to present their claim to the trial court in the original trial in this matter.
       We note that the plaintiffs actually did present the claim at trial. That is, they argued to the trial
       court that the FTC never authorized the use of the terms “light” and “low tar” in cigarette
       advertising by the cigarette industry as a whole or by the defendant in particular. However,
       they were not able to present the evidence of the FTC’s stated position that it never authorized
       use of the terms. The plaintiffs contend that they acted diligently under the circumstances.
¶ 18        In support of its argument to the contrary, the defendant points out that the plaintiffs
       admitted that they did not attempt to involve the FTC in the litigation until they filed a petition
       for rehearing with the Illinois Supreme Court. As such, the defendant contends, the plaintiffs
       did not do everything reasonably possible to obtain evidence of the FTC’s stated position
       during the original litigation in this matter. We agree with the plaintiffs.
¶ 19        There is no dispute that the plaintiffs first attempted to involve the FTC in this litigation in
       January 2006, after the Illinois Supreme Court reversed the decision below. At that time, they
       retained David Medine, a former FTC attorney. Medine stated in an affidavit that he met with
       FTC commissioners, who declined his request to file an amicus brief in this matter. According
       to Medine, the commissioners believed that they needed to make “a unanimous statement”
       regarding the FTC position on the use of the “light” and “low tar” descriptors, and they did not
       believe they could come to an agreement as to the precise wording of that statement before the
       filing deadline.
¶ 20        The defendant argues that because the plaintiffs did not take this step sooner, they did not
       act diligently in attempting to present the FTC’s own statement of its position in the original
       litigation in this matter. We find this argument to be without merit. What constitutes due
       diligence depends on all of the particular circumstances of the case. Hirsch v. Optima, Inc., 397
Ill. App. 3d 102, 113, 920 N.E.2d 547, 558 (2009).
¶ 21        Under the facts and circumstances of this case, it defies logic to suggest that due diligence
       requires litigants in a state court proceeding to seek the input of a federal agency. David
       Medine noted in his affidavit that he approached the commissioners to request their input in the
       plaintiffs’ petition for rehearing before the Illinois Supreme Court and/or their petition for a
       writ of certiorari to the United States Supreme Court. He stated that he attempted to persuade
       the commissioners that their input would help resolve the issues in a way that would be
       beneficial to the FTC. As noted previously, they declined Medine’s request due to time
       constraints. It is unclear from his affidavit when he made this request. We note, however, that
                                                      -6-
       Medine’s argument to the commissioners would likely be far less persuasive in the context of
       state court proceedings than in the context of an appeal to the United States Supreme Court.
       This is because a definitive statement from the FTC regarding its position would have far less
       reach if made in a state court proceeding. We find that the trial court correctly ruled that the
       plaintiffs exercised due diligence under the circumstances.
¶ 22       The plaintiffs next contend that the trial court correctly found that they met their burden of
       demonstrating that they had a meritorious claim or defense. They contend that the supreme
       court would have ruled differently on the question of the section 10b(1) exemption had they
       been able to present evidence that the FTC itself denied ever authorizing the defendant’s use of
       the relevant descriptors. The defendant, by contrast, argues that section 2-1401 does not
       provide an avenue of relief for the plaintiffs because the evidence at issue did not exist at the
       time of trial.
¶ 23       In response, the plaintiffs contend that, while the evidence at issue did not exist at the time
       of the original trial, the factual matter they needed it to prove did. That is, neither the FTC
       amicus brief filed in Altria Group nor the 2008 rescission of guidance had been written when
       this case was originally tried; however, those pieces of evidence related to a factual matter that
       did exist at that time–the FTC’s position on the use of the descriptors “light” and “low tar” in
       cigarette advertising before the plaintiffs filed their complaint. The plaintiffs thus argue that
       the evidence at issue was properly before the court in proceedings on a petition for relief from
       judgment. We agree with the plaintiffs.
¶ 24       The defendant bases its argument to the contrary on People v. Haynes, 192 Ill. 2d 437, 737
N.E.2d 169 (2000). At issue there was a trial court’s finding that a criminal defendant was fit to
       stand trial. The defendant’s section 2-1401 petition alleged that had he been able to present
       additional evidence of his mental illness at his fitness hearing, the trial court would not have
       found him fit to stand trial and, as a result, he would not have been convicted of murder and
       sentenced to death. Haynes, 192 Ill. 2d at 461, 737 N.E.2d at 183. The additional evidence
       consisted of (1) the affidavit of a psychiatrist who treated the defendant in prison and
       diagnosed him as suffering from a mental illness that caused delusional thinking, and (2) the
       affidavit of a neuropharmacologist who opined that the defendant’s delusional thinking could
       be controlled with medication at a dosage that was higher than he was receiving at the time of
       the fitness hearing. Haynes, 192 Ill. 2d at 461-62, 737 N.E.2d at 183.
¶ 25       In finding that this evidence did not provide a basis for section 2-1401 relief, the court
       stated that as “a general rule,” relief is not available on the basis of matters “ ‘which arise
       subsequent’ ” to the challenged judgment. (Emphasis added.) Haynes, 192 Ill. 2d at 463, 737
       N.E.2d at 183 (quoting Russell v. Klein, 58 Ill. 2d 220, 225, 317 N.E.2d 556, 559 (1974)). As
       the defendant points out, the court did note that the evidence at issue–the affidavits and
       proffered testimony of the two experts–”did not exist at the time of [the] defendant’s fitness
       hearing” and, as such, “could not have been presented to the trial court” at that time. Haynes,
192 Ill. 2d at 463, 737 N.E.2d at 184. However, the court found it more significant that the
       psychiatrist “gives no opinion as to [the] defendant’s fitness for trial” during the relevant time
       frame, and that both experts based their opinions on factors that arose after the defendant’s
       conviction and sentencing. Haynes, 192 Ill. 2d at 463, 737 N.E.2d at 184. In other words, the
       Haynes defendant was not entitled to relief from judgment because he was attempting to
       present evidence related to facts and circumstances that developed after he was found fit to
       stand trial. Here, as previously discussed, the amicus brief in Altria Group and the rescission of

                                                    -7-
       guidance related to a factual matter that existed prior to the original trial. We find the Haynes
       case distinguishable on this basis.
¶ 26        A far more analogous scenario occurred in Department of Conservation v. Cipriani, 202
Ill. App. 3d 986, 561 N.E.2d 739 (1990). There, the Department of Conservation initiated
       proceedings to acquire property owned by the defendants via eminent domain. Cipriani, 202
Ill. App. 3d at 988, 561 N.E.2d at 740. A key disputed issue in the original trial was the value of
       the defendants’ property. Cipriani, 202 Ill. App. 3d at 989, 561 N.E.2d at 741. Witnesses for
       the Department of Conservation relied on flood maps created by the Federal Emergency
       Management Agency (FEMA) for a flood insurance survey. Those maps showed that the
       defendants’ property was in a flood plain and, as such, no one could build on it. This, the
       witnesses opined, adversely impacted the value of the defendants’ property. Cipriani, 202 Ill.
       App. 3d at 988, 561 N.E.2d at 740. The defendants offered the testimony of an expert witness
       who opined that the FEMA flood maps were wrong. Cipriani, 202 Ill. App. 3d at 988-89, 561
       N.E.2d at 740. However, the jury agreed with the Department of Conservation and awarded the
       defendants compensation in an amount that was “significantly” lower than the amount they
       sought as the reasonable value of their property. Cipriani, 202 Ill. App. 3d at 989, 561 N.E.2d
       at 741.
¶ 27        Subsequently, FEMA issued a “letter of map revision.” The letter explained that the flood
       maps and study at issue in the original eminent domain proceedings failed to exclude runoff
       from a nearby landfill. Cipriani, 202 Ill. App. 3d at 989, 561 N.E.2d at 741. As such, the letter
       explained, the maps and study did not accurately “ ‘reflect the conditions that existed at the
       time of the study.’ ” Cipriani, 202 Ill. App. 3d at 989, 561 N.E.2d at 741. The defendants filed
       a section 2-1401 petition, contending that the letter of map revision demonstrated that the
       evidence relied upon at trial to determine the value of their property was not accurate. Cipriani,
202 Ill. App. 3d at 989, 561 N.E.2d at 741. The trial court dismissed the petition without
       findings. Cipriani, 202 Ill. App. 3d at 990, 561 N.E.2d at 741.
¶ 28        On appeal, the Department of Conservation argued, much as the defendant argues here,
       that the letter of map revision could not provide a proper basis for section 2-1401 relief because
       it was issued several years after the judgment was entered. Cipriani, 202 Ill. App. 3d at 991,
       561 N.E.2d at 742. In rejecting this argument, the Cipriani court noted that the rule cited by the
       Department was only a general rule. Cipriani, 202 Ill. App. 3d at 991-92, 561 N.E.2d at 742.
       Moreover, the court went on to explain that while the letter of map revision did not exist at the
       time of the original trial, it was crucial evidence related to the condition and value of the
       defendants’ property at the relevant time. Cipriani, 202 Ill. App. 3d at 992, 561 N.E.2d at
       742-43. Similarly, in the instant case, the amicus brief in Altria Group and the rescission of
       guidance related to the FTC policy concerning descriptors such as “light” and “low tar” during
       the relevant time period.
¶ 29        The defendant further contends that the evidence showed that the FTC changed its
       position. We disagree. It is true that the rescission of guidance represented a change in the
       FTC’s policy regarding a somewhat related matter–that is, the FTC no longer endorsed a
       method of testing tar and nicotine yields called the “Cambridge Filter Method.” Rescission of
       FTC Guidance, 73 Fed. Reg. at 74,503 (indicating that advertisers “should no longer use ***
       terms or phrases that state or imply the Commission’s approval or endorsement of the
       Cambridge Filter method”). However, the FTC specifically declined to change its position
       regarding the use of descriptors such as “light” and “low tar.” Rescission of FTC Guidance, 73
       Fed. Reg. at 74,504. As noted previously, the FTC explicitly stated that it had never authorized
                                                    -8-
       or defined those terms. Rescission of FTC Guidance, 73 Fed. Reg. at 74,504. Moreover, after
       declining “the invitation to initiate a proceeding that would prohibit all use of descriptors” such
       as those at issue in this case, the FTC went on to state that “any continued use of descriptors is
       subject to the FTC Act’s proscription against deceptive acts and practices.” Rescission of FTC
       Guidance, 73 Fed. Reg. at 74,504.
¶ 30        Finally, the plaintiffs argue that the court erred by exceeding the scope of section 2-1401
       review. We agree.
¶ 31        In support of their position, the plaintiffs cite to Paul v. Gerald Adelman & Associates,
       Ltd., 223 Ill. 2d 85, 858 N.E.2d 1 (2006). There, the supreme court rejected an argument that
       the trial court erred in refusing to consider issues that were not resolved by the trial court when
       it rendered the original judgment. The defendant argues that Paul is not analogous to the
       instant case because it involved a dismissal for want of prosecution where the original
       judgment did not include any rulings on the merits. The defendant points us to Doctor’s
       Associates, Inc. v. Duree, 319 Ill. App. 3d 1032, 745 N.E.2d 1270 (2001), and People v.
       Haynes, arguing that those cases are more analogous to the case before us. In both of those
       cases, appellate courts found denials of section 2-1401 petitions to be appropriate where the
       courts found that the unavailable evidence would not have changed the outcome of the original
       actions. We note that, due to the unique procedural history of this case, it is difficult to find
       cases that are precisely analogous to the matter at hand. We find both cases cited by the
       defendant to be distinguishable. While we do not find the Paul case, cited by the plaintiffs, to
       be precisely analogous to the case before us, we do find it relevant and instructive.
¶ 32        Haynes, as previously discussed, involved a petition for relief from judgment in a criminal
       case where the defendant alleged he was unfit to stand trial. The court held a fitness hearing, at
       which five different expert witnesses testified that the defendant suffered from a mental illness,
       as a result of which he exhibited delusional thinking. Haynes, 192 Ill. 2d at 463-64, 737 N.E.2d
       at 184. The first of those experts did not offer an opinion on the defendant’s fitness to stand
       trial. Haynes, 192 Ill. 2d at 450, 737 N.E.2d at 177. The second concluded that the defendant’s
       delusions rendered him unwilling–though not necessarily unable–to cooperate with defense
       counsel in his own defense. Haynes, 192 Ill. 2d at 450, 737 N.E.2d at 177. The third defense
       expert testified that he did not feel qualified to offer an opinion regarding the defendant’s
       fitness to stand trial. Haynes, 192 Ill. 2d at 451, 737 N.E.2d at 177-78.
¶ 33        The defendant’s fourth expert concluded that the defendant was able to understand the
       nature of the charges, but was unable to assist counsel in his own defense. Haynes, 192 Ill. 2d
       at 452-53, 737 N.E.2d at 178. The final defense expert likewise testified that the defendant was
       unable to cooperate with counsel and therefore not fit to stand trial. Haynes, 192 Ill. 2d at 455,
       737 N.E.2d at 179. The court found the defendant fit to stand trial (Haynes, 192 Ill. 2d at 456,
       737 N.E.2d at 180), and he was subsequently convicted of murder and sentenced to death
       (Haynes, 192 Ill. 2d at 457, 737 N.E.2d at 180-81).
¶ 34        As discussed earlier, the defendant later filed a petition for relief from judgment on the
       basis of two expert opinions rendered subsequent to his conviction and sentence. Haynes, 192
Ill. 2d at 461-62, 737 N.E.2d at 183. As we also discussed previously, the court found that this
       evidence was not the proper basis for a section 2-1401 petition because it related to matters that
       arose subsequent to the judgment. Haynes, 192 Ill. 2d at 463, 737 N.E.2d at 184. In dicta, the
       Haynes court noted that the defendant also “failed to establish that this evidence would have
       changed the outcome of the fitness hearing.” Haynes, 192 Ill. 2d at 463, 737 N.E.2d at 184. The
       court pointed to the testimony of the five expert witnesses and explained that it was unlikely
                                                    -9-
       that the testimony of an additional psychiatrist regarding his “similar findings would have
       altered the outcome of the proceedings.” Haynes, 192 Ill. 2d at 464, 737 N.E.2d at 184.
       Contrary to the defendant’s argument here, the Haynes court did not consider a wholly
       unresolved issue. As such, we find no support there for the defendant’s position here.
¶ 35        The underlying litigation involved in Duree was a contract action filed in a Kansas state
       court. The plaintiff, a franchisor of Subway sandwich shops, sued two of its franchisees to
       recover funds owed under the franchise agreement. Duree, 319 Ill. App. 3d at 1036, 745
       N.E.2d at 1275. The franchisees were represented by David Duree, an Illinois attorney. Duree
       filed several counterclaims, including a claim that the plaintiff fraudulently induced the
       franchisees to purchase their Subway franchise. Duree, 319 Ill. App. 3d at 1036, 745 N.E.2d at
       1275. In support of this claim, Duree hired an accountant who prepared an amended tax return
       for the defendants’ store. The amended return, which showed an operating loss, was based on
       bank records for the defendants’ shop rather than the more accurate figures contained in their
       weekly sales reports. Duree, 319 Ill. App. 3d at 1036-37, 745 N.E.2d at 1275.
¶ 36        The Kansas trial court granted summary judgment in favor of the plaintiff on the
       counterclaim. Duree, 319 Ill. App. 3d at 1037, 745 N.E.2d at 1275. The plaintiff then filed a
       motion for sanctions against Duree, alleging that he filed the counterclaim in bad faith without
       any basis in fact. Duree, 319 Ill. App. 3d at 1037, 745 N.E.2d at 1275-76. The trial court
       granted that motion. In a detailed written order, the trial judge found that the amended tax
       return prepared by Duree’s accountant “was deliberately falsified and manufactured for the
       sole purpose of supporting the counterclaim.” Duree, 319 Ill. App. 3d at 1037, 745 N.E.2d at
       1276. She also highlighted “numerous [additional] gaps and deficiencies” in the evidence
       Duree presented in support of the counterclaim. Duree, 319 Ill. App. 3d at 1038, 745 N.E.2d at
       1277 (citing Subway Restaurants, Inc. v. Kessler, 970 P.2d 526, 534 (Kan. 1998)). The court
       further found that Duree violated Kansas court rules by denying uncontroverted facts with no
       basis in the record to do so and by attempting “to divert the court’s attention from the true facts
       of the case by attempting to make the court angry at [the plaintiff] and its attorneys.” Duree,
319 Ill. App. 3d at 1039, 745 N.E.2d at 1277 (citing Kessler, 970 P.2d at 535).
¶ 37        Duree appealed the order imposing sanctions. Duree, 319 Ill. App. 3d at 1038, 745 N.E.2d
       at 1276. The Kansas Supreme Court upheld that order, relying heavily on the findings of fact
       included in both the trial court’s sanctions order and the summary judgment order. Duree, 319
Ill. App. 3d at 1038-39, 745 N.E.2d at 1276-77. The plaintiff then filed a petition to enroll the
       Kansas judgment in Illinois, which the Cook County circuit court granted over Duree’s
       objection. Duree, 319 Ill. App. 3d at 1039, 745 N.E.2d at 1277. Duree filed a petition for relief
       from judgment. Duree, 319 Ill. App. 3d at 1047, 745 N.E.2d at 1283.
¶ 38        On appeal, Duree argued that he was entitled to relief from the Kansas judgment imposing
       sanctions pursuant to section 2-1401. In support of this contention, he relied on a decision of
       the Missouri State Board of Accountancy, which found that the accountant did not violate any
       professional rules in preparing the amended tax return at issue in the counterclaim. Duree, 319
Ill. App. 3d at 1047, 745 N.E.2d at 1283. Duree argued that this decision, issued after the
       Kansas Supreme Court affirmed the sanctions order, would have precluded the Kansas trial
       court from imposing sanctions because its decision “was based on the finding that he
       manufactured the amended tax return.” Duree, 319 Ill. App. 3d at 1047, 745 N.E.2d at 1283.
¶ 39        The First District rejected this argument, emphasizing that the Kansas trial judge’s decision
       “did not rest solely upon the finding that the amended tax return had been deliberately
       falsified.” Duree, 319 Ill. App. 3d at 1047, 745 N.E.2d at 1283-84. The court went on to
                                                   - 10 -
       explain that the Kansas Supreme Court opinion pointed to other grounds that supported the
       trial court decision before concluding that had the Missouri State Board of Accountancy
       decision been available to the Kansas trial judge, it “would not have precluded her decision” to
       impose sanctions. Duree, 319 Ill. App. 3d at 1048, 745 N.E.2d at 1284.
¶ 40        According to the defendant here, the Duree decision required the First District to decide an
       issue that was not decided in the Kansas litigation. In support of this contention, the defendant
       points to a statement in the Kansas trial court’s sanctions order noting that the amended tax
       return was “ ‘at the heart of’ ” the motion for sanctions. See Kessler, 970 P.2d at 536. The
       defendant argues that, “Nevertheless, the First District considered the other grounds that were
       listed (but not relied upon) in the Kansas Supreme Court’s decision.” As such, the defendant
       claims, “the First District considered an unresolved issue–whether the other evidence was
       sufficient to justify the imposition of sanctions.” We believe this argument mischaracterizes
       the decisions of both the Kansas Supreme Court and the First District.
¶ 41        We first note that nowhere in either of these opinions does either court state that the
       amended tax return was the sole basis supporting the imposition of sanctions. As previously
       discussed, the Kansas Supreme Court relied heavily on the extensive findings of fact contained
       in the trial court’s orders granting summary judgment and imposing sanctions. In finding that
       Duree had filed the counterclaim with no basis in fact, the Kansas Supreme Court pointed to
       the trial court’s finding that after five years of discovery, the franchisees were unable to present
       any evidence supporting their claim that they were fraudulently induced to purchase the
       Subway shop. They provided no evidence that any of the allegedly false statements made by
       the plaintiff’s representations were, in fact, false. Kessler, 970 P.2d at 534.
¶ 42        In finding that Duree filed the counterclaim in bad faith, the Kansas Supreme Court noted
       that Duree denied nearly all of the numerous factual allegations in the plaintiff’s summary
       judgment motion despite the complete lack of any evidence in the voluminous record that
       contradicted those allegations. In doing so, the court explained, Duree violated court rules.
       Kessler, 970 P.2d at 535.
¶ 43        The court did find the amended tax return significant. As the court explained, the fact that
       Duree hired an accountant to file the return was powerful evidence that he knew the
       counterclaim was baseless. Kessler, 970 P.2d at 535. However, as discussed, it was one of
       numerous items that supported the trial judge’s findings, not the sole basis. We are thus not
       persuaded by the defendant’s contention that the First District resolved an “undecided
       question” in concluding that section 2-1401 relief was not appropriate.
¶ 44        As the foregoing discussion demonstrates, both the dicta in Haynes and the decision in
       Duree focused on whether the evidence would have determined the outcome of issues that
       were actually decided–the Haynes defendant’s fitness to stand trial and the propriety of
       sanctions in Duree. Here, by contrast, the court explicitly found that the plaintiffs had a
       meritorious claim in that the supreme court would have ruled differently on the defendant’s
       affirmative defense had the plaintiffs been able to present evidence of the FTC’s own stated
       position at trial. It follows from this that, as such, the supreme court would not have directed
       the trial court to enter an order dismissing the plaintiffs’ complaint pursuant to section 10b(1),
       which is the judgment at issue in these proceedings. For this reason, we find no support for the
       defendant’s position in either Haynes or Duree.
¶ 45        We next consider Paul, the case cited by the plaintiffs. There, the plaintiff was a trustee for
       the retirement plans of her medical practice. In her capacity as trustee, she filed two lawsuits
       against various defendants, alleging fraud, negligence, breach of contract, and breach of
                                                      - 11 -
       fiduciary duty. Paul, 223 Ill. 2d at 89-90, 858 N.E.2d at 4. While the cases were pending, she
       filed for bankruptcy. Paul, 223 Ill. 2d at 90, 858 N.E.2d at 4. The trial court therefore stayed
       both cases pending the outcome of the bankruptcy proceedings. Three years later, the court
       held a status hearing on the two suits. Because the plaintiff did not appear, the court dismissed
       both suits for want of prosecution. Paul, 223 Ill. 2d at 91, 858 N.E.2d at 5.
¶ 46        Fifteen months later, the bankruptcy court entered an order finding that the claims in both
       cases were “ ‘properly claimed as exempt’ ” and thus were abandoned back to the plaintiff
       from the bankruptcy estate. Paul, 223 Ill. 2d at 91, 858 N.E.2d at 5. Six months after that, the
       plaintiff filed petitions for relief from the judgments dismissing her suits for want of
       prosecution. Paul, 223 Ill. 2d at 91, 858 N.E.2d at 5. She alleged that the bankruptcy trustee did
       not allow her to pursue the claims on her own and also refused to pursue them on behalf of the
       bankruptcy estate. Paul, 223 Ill. 2d at 92, 858 N.E.2d at 5. Some of the defendants argued that
       the plaintiff did not establish the existence of a meritorious claim because she did not suffer
       damages, she lacked standing, and her claims were preempted by federal law. Paul, 223 Ill. 2d
       at 93, 858 N.E.2d at 6. The trial court rejected these arguments and granted the plaintiff’s
       petitions. Paul, 223 Ill. 2d at 93-94, 858 N.E.2d at 6.
¶ 47        On appeal, the defendants once again argued that the plaintiff failed to establish that she
       had a meritorious claim based on the issues of damages, standing, and preemption. Paul, 223
Ill. 2d at 106-07, 858 N.E.2d at 13. In rejecting this argument, the supreme court held:
                    “Issues of standing, damages, preemption, and the like all concern the merits of the
                Adelman and Mann cases. In ruling on plaintiff’s section 2-1401 petitions, however, it
                was not the trial court’s responsibility to determine the merits of the underlying causes
                of action. [Citation.] The central facts which plaintiff was required to plead and prove
                in connection with her petitions are not those facts which would establish her
                entitlement to damages in the underlying actions, but those facts which would establish
                her entitlement to have the [dismissal for wont of prosecution] orders vacated.
                [Citations.]” Paul, 223 Ill. 2d at 107, 858 N.E.2d at 14.
¶ 48        The court further explained that “issues of federal preemption and plaintiff’s ability to
       establish damages both devolve into fact questions more appropriate for resolution in the trial
       court.” Paul, 223 Ill. 2d at 108, 858 N.E.2d at 14. This observation illustrates both the
       similarities and the differences between Paul and the case before us. In Paul, the plaintiff’s
       actions were dismissed before she had an opportunity to present evidence to support her claims
       and before the trial court made substantive rulings on any issues. By contrast, the plaintiffs
       here had the opportunity to present evidence on all issues, including the question of damages,
       and those issues were resolved by the trial court after a full trial.
¶ 49        The fact that the plaintiffs had the opportunity to fully litigate their claims at the trial court
       level does make this case quite different from the scenario presented in Paul in some respects.
       In other respects, however, the cases are similar. Most significantly, the trial court in this case
       dismissed the plaintiffs’ lawsuit after it was directed to do so by the supreme court in an
       opinion that did not reach the merits of the underlying claim, including the question of
       damages. As noted, the trial court decided those issues in favor of the plaintiffs. Whether that
       decision was correct is a question more appropriately answered by the supreme court than the
       trial court.
¶ 50        This is so for two reasons. First, that is the course the litigation would have taken had the
       supreme court not directed the court to dismiss the action pursuant to section 10b(1).
       Moreover, the trial court’s analysis of what the supreme court would have decided had it
                                                     - 12 -
       addressed the damage issue is, as the plaintiffs contend, inherently speculative. The defendant
       argues, however, that the trial court’s determination of whether the FTC’s explicit statements
       regarding its approach to descriptors would likely have changed the outcome is equally
       speculative. We disagree.
¶ 51        It is important to note that there is a key distinction here between the question actually
       decided by the supreme court and those left unresolved. The question of the applicability of
       section 10b(1) was decided by the supreme court in a lengthy opinion in which the court
       provided a detailed rationale for that decision. Therefore, we know the basis of its decision on
       that question. When considering the plaintiffs’ section 2-1401 petition, it was thus possible for
       the trial court to consider how the analysis the court actually performed would likely be
       changed by the evidence of the FTC’s own statements regarding its lack of regulation of the
       descriptors.
¶ 52        More specifically, in analyzing the defendant’s section 10b(1) claim, the supreme court
       first noted that part of the defendant’s argument was its contention that the “FTC itself
       considers [consent decrees] to be regulatory activity.” Price I, 219 Ill. 2d at 238, 848 N.E.2d at
       35. The court then explained that resolution of the question depended upon an examination of
       “the affirmative acts or expressions of authorization” by the FTC. Price I, 219 Ill. 2d at 241,
848 N.E.2d at 36.
¶ 53        In accepting the defendant’s argument, the court looked to comments in various FTC
       documents noting that the majority of cigarette manufacturers were in compliance with the
       terms of a consent decree in an enforcement action that involved six manufacturers and
       referring to resolution of enforcement actions as part of its “ ‘regulatory activity.’ ” Price I,
219 Ill. 2d at 258, 848 N.E.2d at 46. In addition, the court found that the defendant’s
       characterization of these documents was consistent with the testimony of its expert witness,
       who testified “that the FTC uses consent orders to provide guidance to the entire cigarette
       industry.” Price I, 219 Ill. 2d at 258, 848 N.E.2d at 46.
¶ 54        The court acknowledged that the consent decrees involving other companies did not
       provide express authority for the defendant to use the relevant descriptors. Price I, 219 Ill. 2d
       at 272, 848 N.E.2d at 53. However, the court found that published orders provided implicit
       authority. Price I, 219 Ill. 2d at 272, 848 N.E.2d at 53-54. The court concluded that the
       defendant was exempt from liability under the Consumer Fraud Act because it was
       “specifically authorized to use the disputed terms without fear of the FTC challenging them as
       deceptive or unfair.” Price I, 219 Ill. 2d at 273, 848 N.E.2d at 54.
¶ 55        It is easy to see how this analysis would have been changed by the amicus brief in Altria
       Group and the 2008 rescission of guidance, both of which contained direct statements that the
       FTC never intended to authorize use of the terms. In addition, the rescission of guidance
       specifically stated that, although use of the terms was not prohibited, it was subject to the
       requirement that it not be deceptive.
¶ 56        In contrast, the supreme court did not analyze, much less resolve, the question of whether
       the plaintiffs offered sufficient proof of the damages they alleged. After concluding that the
       case should have been dismissed pursuant to section 10b(1), the court noted, “Several of the
       other issues raised in this appeal are of great importance and deserving of consideration by this
       court in the proper case.” Price I, 219 Ill. 2d at 268, 848 N.E.2d at 51. The court went on to
       discuss several reasons it questioned whether class certification was appropriate, although the
       court did not resolve any of these questions. Price I, 219 Ill. 2d at 268-71, 848 N.E.2d at 51-53.
       The court then noted that, in addition to these concerns, it had “grave reservations about the
                                                    - 13 -
       novel approach to the calculation of damages that was offered by the plaintiffs and accepted by
       the circuit court.” Price I, 219 Ill. 2d at 271, 848 N.E.2d at 53. This is all the court said about
       the issue of damages. We note that it is not clear from this statement whether the court
       disagreed with the calculation of the amount of damages awarded or the finding that the
       plaintiffs proved they sustained damages at all. See Price I, 219 Ill. 2d at 326, 848 N.E.2d at 83
       (Freeman, J., dissenting, joined by Kilbride, J.) (discussing a possible reason “the majority of
       the court does not endorse the position advanced by the special concurrence”). In addition, we
       reiterate the fact that two justices specifically rejected the notion that the plaintiffs failed to
       prove damages. Thus, contrary to the defendant’s assertion, the trial court’s discussion of what
       the supreme court would have decided had it addressed those issues is inherently speculative in
       a way its discussion of the impact of the new information on the issue it actually did decide is
       not.
¶ 57       We conclude that the trial court exceeded the scope of section 2-1401 review when it
       attempted to predict how the supreme court would rule on the question of damages. For these
       reasons, the order denying the petition for relief from judgment must be reversed.
¶ 58       Lastly, we must address the parties’ arguments concerning the proper disposition of this
       case in light of our decision to reverse the trial court’s order. The defendant argues that only the
       supreme court has the authority to reinstate the verdict against it (see People v. Brown, 171 Ill.
       App. 3d 500, 503-04, 525 N.E.2d 1228, 1230 (1988) (explaining that an appeals court is bound
       by the precedents of the supreme court because “where the supreme court has declared the law
       on any point, it alone can overrule and modify its previous opinion”)), while the plaintiffs
       argue that reinstating the verdict is a “common sense solution” that will return the proceedings
       “as close as they possibly can be [returned] to the status quo ante.” They explain that this is so
       because it leaves the plaintiffs with a judgment in their favor, while leaving the defendant with
       the right to appeal that judgment.
¶ 59       As the plaintiffs point out, the unique procedural history of this case leaves us with little
       guidance in resolving this question. We find, however, that the effect of vacating the dismissal
       order would be to reinstate the verdict. Vacating the dismissal order has the effect of
       reinstating the proceedings at the stage they were at prior to entry of that order. Because the
       supreme court never reached the merits of the underlying claims, the only ruling it reversed
       was the trial court’s decision to deny the defendant’s motion for summary judgment on the
       basis of section 10b(1) of the Consumer Fraud Act. Thus, vacating the dismissal order will
       reinstate the proceedings with the verdict intact.
¶ 60       In its argument to the contrary, the defendant points to the language the supreme court used
       in reversing the judgment. The court stated, “We reverse the judgment of the circuit court and
       remand with instructions to dismiss pursuant to section 10b(1) of the Consumer Fraud Act.”
       Price I, 219 Ill. 2d at 274, 848 N.E.2d at 55. The defendant also points to the decision in which
       this court considered the question of when the two-year time limit in section 2-1401 began to
       run. As the defendant points out, we found it significant that the supreme court chose to
       remand the matter to the trial court with instructions to dismiss rather than dismissing the
       matter outright. See Price II, No. 5-09-0089, order at 10 (noting that “the plaintiffs’ action was
       not effectively dismissed until the trial court dismissed the case” (citing PSL Realty Co. v.
       Granite Investment Co., 86 Ill. 2d 291, 304-05, 427 N.E.2d 563, 569 (1981))). The defendant
       argues that this distinction is significant here also. The defendant argues that while the trial
       court can grant relief from its own order dismissing the petition, it cannot grant relief from the
       supreme court’s order reversing the judgment. The flaw in this argument is that the only ruling
                                                    - 14 -
       the supreme court actually reversed was the trial court’s ruling on the defendant’s section
       10b(1) defense. Although it is true that the court may well have reversed the judgment on other
       grounds, it would not have done so without considering the merits of those issues. We find that
       granting relief from judgment has the effect of reinstating the proceedings with the verdict
       intact.
¶ 61       For the foregoing reasons, we reverse the judgment of the trial court denying the plaintiffs’
       petition for relief from judgment.

¶ 62      Reversed.




                                                  - 15 -